DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1. 	If applicant is aware of any relevant prior art, he/she requested to cite it on form PTO-1449 in accordance with the guideline set forth in M.P.E.P. 609. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 6, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. (US 2010/0149117) in view of Matsuki et al. (US 2003/0122179).
	Re claim 1, Chien teaches, Fig. 1B, a panel, comprising: 
-a first conductive pattern (124) [0044] comprising a first portion and a second portion; 

-an insulation pattern (170) [0049], located on the second conductive pattern (132) and substantially covering a side surface of the second conductive pattern (132). 
Chien does explicitly teach wherein a horizontal distance between an outer side surface of the insulation pattern and an inner side surface adjacent to the second conductive pattern is less than 3 micrometers. 
Matsuki teaches a lower interlayer insulating film having a thickness of about 400 to 600 nm [0067]. 
As taught by Matsuki, one of ordinary skill in the art would utilize the above teaching thickness to obtain a horizontal distance between an outer side surface of the insulation pattern and an inner side surface adjacent to the second conductive pattern is less than 3 micrometers, because horizontal distance between layers is known to affect device properties and would depend on the desired device density and the desired device characteristics. One of ordinary skill in the art would have been led to the recited distance through routine experimentation to achieve desired characteristics of the formed device.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Matsuki in combination with Chien due to above reason.  
Re claim 6, Chien teaches forming a third conductive pattern (180), where the first conductive pattern further comprises a third portion and a fourth portion, the third conductive pattern (180) at least partially crossed over the insulation pattern (170), and the third conductive pattern is electrically connected to the third portion and the fourth portion (Fig. 1A-B, [0049]).  
Re claims 7 & 10, Chien teaches the first conductive pattern (124) comprises a transparent conductive material [0044], and the third conductive pattern (180) comprises a metal material (as electrode) [0049]; and the second conductive pattern (132) comprises a metal material [0045]. 
3.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien as modified by Matsuki as applied to claim 1 above, and further in view of Kim et al. (US 2015/0168763).
The teachings of Chien/Matsuki have been discussed above
Re claim 33, Chien/Matsuki does not teach the insulation material comprises a black photoresist material. 
Kim teaches black photoresist material [0028]. 
As taught by Kim, one of ordinary skill in the art would utilize black photoresist material, because it aids in enhancing wavelength absorption and improving transmissivity of a display.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Kim in combination with Chien/Matsuki due to above reason.  
4.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien as modified by Matsuki as applied to claim 1 above, and further in view of Jeong et al. (US 2010/0134436).
The teachings of Chien/Matsuki have been discussed above
Re claim 12, Chien/Matsuki does not teach at least one remaining space is formed adjacent to a side edge of the insulation pattern and a side edge of the second conductive pattern. 
Jeong teaches a contact hole adjacent a side edge of an insulation pattern (13) and a side edge of a second conductive pattern (15’) (Fig. 1B, [0041]). 
As taught by Jeong, one of ordinary skill in the art would utilize and modify the above teaching to obtain at least one remaining space as claimed, because it aids in facilitating interconnection(s) between sensing patterns. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Jeong in combination Chien/Matsuki due to above reason. 
5.	Claims 1 and 12 is/are, alternatively, rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2010/0134436) in view of Matsuki. 
Re claims 1 & 12, Jeong teaches, Fig. 1B, [0038, 0041], a panel, comprising: 
-a first conductive pattern (14) comprising a first portion and a second portion; 
-a second conductive pattern (15’) connecting between the first portion and the second portion; and 
-an insulation pattern (13), located on the second conductive pattern (15’) and substantially covering a side surface of the second conductive pattern (15’) (e.g. 13 is on and covers a side of 15’), 
wherein at least one remaining space (13’) is formed adjacent to a side edge of the insulation pattern and a side edge of the second conductive pattern (15’). 
Jeong does explicitly teach wherein a horizontal distance between an outer side surface of the insulation pattern and an inner side surface adjacent to the second conductive pattern is less than 3 micrometers. 
Matsuki teaches a lower interlayer insulating film having a thickness of about 400 to 600 nm [0067]. 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Matsuki in combination with Jeong due to above reason.  
Allowable Subject Matter
6.	Claims 2-5 & 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        2/27/21